Case: 14-10170      Document: 00512754498         Page: 1    Date Filed: 09/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10170
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 3, 2014
ARMY MAJOR (RETIRED) JAMES BOSWELL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellant
v.

VICTOR J. BOSCHINI, JR., Chancellor of Texas Christian University;
CLARENCE SCHBAUER, III, Chairman of the Board of Trustees; ROBERT
GINSBURG, Attorney for Texas Christian University; LAW FIRM OF
MCDONALD SANDERS; TEXAS CHRISTIAN UNIVERSITY; BOARD OF
TRUSTEES TEXAS CHRISTIAN UNIVERSITY,

                                                 Defendants–Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-208


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Army Major (Retired) James Boswell (“Boswell”),
proceeding pro se, appeals the dismissal of his civil complaint and the denial
of his motion to amend his complaint, motion to transfer venue, and motion to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10170     Document: 00512754498      Page: 2   Date Filed: 09/03/2014



                                  No. 14-10170
recuse the district court judge. This Court reviews de novo a district court’s
dismissal based on res judicata. See Turner v. Pleasant, 663 F.3d 770, 775 (5th
Cir. 2011). Rulings on motions to amend, motions to transfer venue, and
motions for recusal are reviewed for abuse of discretion. E.g., Wilson v. Bruks–
Klockner, Inc., 602 F.3d 363, 368 (5th Cir. 2010) (“In general, we review a
district court’s denial of leave to amend for abuse of discretion.”); Broussard v.
State Farm Fire & Cas. Co., 523 F.3d 618, 631 (5th Cir. 2008) (“This [Court]
reviews the district court’s venue rulings for abuse of discretion.”); Trevino v.
Johnson, 168 F.3d 173, 178 (5th Cir. 1999) (reviewing denial of recusal motion
for abuse of discretion).
      Boswell does not challenge the district court’s reasons for dismissing his
complaint or for denying his various motions. Although pro se briefs are
liberally construed, pro se appellants must brief the issues and reasonably
comply with the requirements of Rule 28 of the Federal Rules of Appellate
Procedure. E.g., Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam);
Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). When an appellant does
not identify error in the district court’s analysis, it is the same as if the
appellant had not appealed that issue.       Brinkmann v. Dall. Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Boswell does not
argue that it was error for the district court to have used res judicata as a basis
for dismissing his complaint, or that it was an abuse of discretion to deny any
of his motions, the issues are deemed abandoned. See id. at 748; see also Yohey,
985 F.2d at 225 (addressing only those arguments briefed and, thus, preserved
on appeal by pro se appellant).        The judgment of the district court is
AFFIRMED.




                                        2